983 So. 2d 704 (2008)
Mario A. VASSER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-421.
District Court of Appeal of Florida, Fifth District.
June 6, 2008.
Mario Vasser, Arcadia, pro se.
No Appearance for Appellee.
PER CURIAM.
Mario Vasser appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We affirm the trial court's order denying relief as to the second ground asserted in the motion, but we are bound to reverse that part of the order denying grounds one and three. See Spera v. State, 971 So. 2d 754 (Fla.2007). As to these two grounds, we remand to the trial court to allow Vasser to amend his motion to state a facially sufficient claim, if it is possible for him to do so. See Pierre v. State, 973 So. 2d 547 (Fla. 5th DCA 2008).
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER, C.J., SAWAYA and EVANDER, JJ., concur.